Citation Nr: 1550174	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected chronic lumbar spine degenerative joint disease.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD has been recharacterized to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a videoconference hearing before the undersigned in August 2015.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for type II diabetes mellitus was initially denied in a January 2007 rating decision on the bases that the Veteran's treatment records showed no evidence of diabetes while in-service and because the evidence did not establish exposure to herbicides while serving in Thailand.  The Veteran did not appeal this decision to the Board and it became final.  

2.  Evidence received since the January 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for type II diabetes mellitus.

3.  The Veteran had military service on and around the perimeter of the Royal Thai Air Force Base at Korat, Thailand, from July 1967 to April 1968, and is found to have been exposed to herbicides.

4.  The Veteran's diagnosed type II diabetes mellitus is presumed to have been caused by exposure to herbicide agents.

5.  The Veteran's diagnosed ischemic heart disease is presumed to have been caused by exposure to herbicide agents.

6.  The Veteran is not diagnosed with a psychiatric disorder and does not present persistent symptoms that may indicate that he has a mental health problem.

7.  The Veteran is not diagnosed with a hip disability.

CONCLUSIONS OF LAW

1.  The January 2007 rating decision, which denied the Veteran's claim of service connection for type II diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for type II diabetes mellitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (2015).

3.  The criteria for service connection for type II diabetes mellitus as due to exposure to herbicides have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for ischemic heart disease as due to exposure to herbicides have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for a bilateral hip disability, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard letters from April 2009 and October 2012 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination for his hip condition in January 2013.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, with regards to the claim for entitlement to service connection for a hip condition, VA's duty to assist has been met.

The Veteran was not provided VA examinations for the service connection claims for type II diabetes mellitus or ischemic heart disease; however, as the Board is granting the benefit sought in both claims, any error is harmless.

The Veteran was also not provided a VA examination for his claim for service connection for a psychiatric disorder.  In reviewing the record, the Board can find no competent evidence that the Veteran has a diagnosis for a mental health disorder or that he even exhibits persistent mental health symptoms that would indicate a disorder may exist.  Indeed, at the August 2015 hearing the Veteran testified that he simply filed the claim based on the recommendation of his former representative and that he had never actually had an examination or treatment.  Accordingly, the Board finds that VA's duty to assist does not require the Secretary to provide this Veteran a VA examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  This will be discussed further in the analysis below.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A veteran may also attain service connection through the law and applicable regulatory provisions pertaining to herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii).  If exposure to chemical herbicides is established, certain diseases, including type II diabetes mellitus and ischemic heart disease, are presumed to be due to chemical herbicide exposure.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303,. 3.309(e).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran has appealed five separate claims for service connection.  Although the Board is remanding the claim for entitlement to service connection for hypertension, it is able to make a decision as to the other four.  For the reasons that follow, the Board finds that entitlement to service connection for type II diabetes mellitus and ischemic heart disease is warranted and entitlement to service connection for a bilateral hip condition and an acquired psychiatric disorder, to include PTSD, is denied.

The Board will begin its analysis by addressing the preliminary matters of whether the Veteran was exposed to herbicide agents while serving in Thailand and whether new and material evidence has been presented to reopen the previously denied claim for service connection for type II diabetes mellitus.  It will then continue to address the service connection claims on their merits.

The Board finds that the Veteran was exposed to herbicides during military service.

The Veteran's service personnel records, service treatment records, and his own written and oral statements regarding his active service do not demonstrate that he served or visited in the Republic of Vietnam during his period of active duty.  His records establish that he served in the United States Army with 44th Engineer Company in at the Royal Thai Air Force Base (RTAFB) in Korat, Thailand.  He served in Thailand from July 1967 through April 1968.  His military occupational specialty was a petroleum supply specialist.  He testified that his duties placed him on the runways that bordered the jungle, and he provided VA with unverified pictures documenting his surroundings on the RTAFB.  He contends that he was exposed to chemical herbicides that were applied to control vegetation around the base.

In this regard, a May 2010 VA Compensation and Pension Bulletin indicated that that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes.  When herbicide-related claims involving Thailand service are received, VA should now evaluate the treatment and personnel records to determine whether a Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) (Manual) was thereby adopted for application in cases where a Veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a Veteran served in the United States Army during the Vietnam Era (February 28, 1961, to May 7, 1975) at one of the specified RTAFBs, including at Korat, and was involved with airbase perimeter security, then herbicide exposure is to be conceded.  The Manual also provides guidance for veterans who served in the United States Air Force at the specified RTAFBs, and it focuses on whether the evidence shows service in some capacity that would place them near an airbase perimeter.

The Veteran is competent to report the geographical locations where he was stationed during his service.  He has presented credible oral and written testimony that his military service placed him on the perimeter of the Korat RTAFB and that the surrounding areas were cleared of vegetation with the use of herbicides.  While he was not involved in airbase perimeter security, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's daily work more likely than not put him on the perimeter of the airbase as he was working on the runway.  For the facts specific to this case, and when resolving reasonable doubt in the Veteran's favor, the Board finds that he did serve on and around the perimeter of Korat RTAFB and therefore exposure to herbicides is established by the facts found.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 3.307.

New and Material Evidence

Service connection for type II diabetes mellitus was denied in a January 2007 rating decision on the bases that the Veteran's treatment records showed no evidence of diabetes while in-service and because the evidence did not establish exposure to herbicides while serving in Thailand.  The Veteran filed a timely notice of disagreement with this decision and a statement of the case was issued in September 2008.  The Veteran did not, however, perfect his substantive appeal to the Board and therefore the January 2007 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Since the prior denial, the Veteran submitted pictures of his surroundings in Thailand demonstrating that his service did place him on the outskirts of the jungle.

As this evidence was not before VA at the time of the prior denial, it is new.  As this evidence helps establish exposure to herbicides while serving in Thailand, it is also material.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the January 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for type II diabetes mellitus is warranted.  The Board will proceed to address the merits of the claim; as the Board is granting service connection the Veteran is not prejudiced by this action.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service Connection for Type II Diabetes Mellitus

Having reopened the claim for service connection for type II diabetes mellitus, the Board will now proceed to address the substantive merits of this claim.  For the reasons that follow, the Board concludes that service connection is warranted.

In reviewing the record, the Board finds that the Veteran does have a current diagnosis of diabetes mellitus type II.  April 2012 Cardiology Office Visit at S.H.V.S.  The regulations recognize this disease as being presumptively associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  As the Board has found that the Veteran's service at the RTAFB in Korat, Thailand did expose him to herbicides, and because there is no evidence to the contrary, presumptive service connection for diabetes mellitus type II is warranted.  Id.  Any reasonable doubt that exists with regard to the merits of this claim is resolved in the Veteran's favor.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  Accordingly, service connection for type II diabetes mellitus as due to exposure to herbicides is warranted.


Service Connection for Ischemic Heart Disease

The Veteran also seeks presumptive service connection for ischemic heart disease.  For the reasons that follow, the Board concludes that service connection is warranted.

In reviewing the record, the Board finds that the Veteran submitted private treatment records from S.H.V.S., dating from January 2011 through April 2012, that show that he has a prior medical history of ischemic heart disease.  An August 2011 Primary Care Note from the Roseburg, Oregon, VA medical center shows that the Veteran was diagnosed with coronary artery disease, which for the purposes of §3.309(e) is considered ischemic heart disease.

Although these diagnoses occurred prior to the filing of the Veteran's claim in October 2012, they occurred close in time to the October 2012 filing of the Veteran's claim and there is no evidence affirmatively showing such cardiovascular disabilities had resolved completely prior to the Veteran filing his claim in October 2012.  Therefore, after resolving any benefit of the doubt in favor of the Veteran, the Board finds the Veteran has a current disability of ischemic heart disease.  See Romanowski v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (discussing McClain v. Nicholson, 21 Vet. App. 319 (2007)).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The regulations recognize this disease as being presumptively associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  As the Board has found that the Veteran's service at the RTAFB in Korat, Thailand did expose him to herbicides, and because there is no evidence to the contrary, presumptive service connection is warranted.  Id.  Any reasonable doubt that exists with regard to the merits of this claim is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  Accordingly, service connection for ischemic heart disease as due to exposure to herbicides is warranted.


Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  For the reasons that follow, the Board finds that service connection is not warranted.

In August 2015, the Veteran testified as to the circumstances of filing this claim.  He stated that it was filed at the behest of his former representative, along with his other claims.  He testified that he has not received any medical treatment or examinations for a mental health problem, though he stated that his representative did previously schedule him to see a private psychologist but he missed the appointment.  Nonetheless, he has asserted that he has PTSD and provided VA with potential stressors that may have caused it.

In reviewing the record, the Board finds that there is no evidence of a psychiatric disorder or of symptoms that may indicate that there is some sort of mental health problem.  Indeed, apart from plainly stating that he has PTSD, the Veteran has not alleged to experiencing any symptoms or functional effects that may be caused by a mental health problem.  The Board cannot accept the Veteran's statements as a current diagnosis of PTSD because the Veteran does not have the requisite medical training or expertise to provide a diagnosis.  Jandreau, 492 F.3d at 1377.  Moreover, because the Veteran has failed to show that he has a disease or disability or persistent symptoms that may indicate the presence of such, the Board finds that the low threshold of McClendon has not been met; VA does not have a duty to assist this Veteran in substantiating his claim for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

As the Veteran does not have a diagnosed psychiatric disorder, the claim must be denied.  Service connection is not warranted for an acquired psychiatric disorder, to include PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine in not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Hip Condition

The Veteran seeks service connection for a bilateral hip condition, to include as secondary to his service-connected chronic lumbar spine degenerative joint disease.  For the reasons that follow, the Board finds that service connection is not warranted.

In reviewing the evidence of record, the Board finds that the Veteran is does not have a current diagnosis for a hip disability.  The Board is aware that the Veteran has complained of hip pain and, more generally, hip problems; however, these complaints do not constitute a diagnosis and the symptom of pain is not considered a disability for the purposes of service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, the Veteran is not competent to diagnose a hip disability as he lacks the requisite medical training or expertise and it is beyond the competency of a lay person.  Jandreau, 492 F.3d at 1377.

In connection with this claim, the Veteran did undergo a VA examination in January 2013 and the examiner determined that the Veteran's hips were normal for a person his age.  The examiner wrote that lay persons confuse hip pain with lower back pain and that, in this case, the Veteran's hip pain was actually deep bilateral sciatica pain.  (Parenthetically, the Board notes that the Veteran is already service-connected for left and right sciatica associated with his chronic lumbar spine degenerative joint disease.)

As the Veteran does not have a diagnosed hip disability, the claim must be denied.  Service connection is not warranted for a hip disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine in not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for type II diabetes mellitus as due to exposure to herbicides is granted.

Service connection for ischemic heart disease as due to exposure to herbicides is granted.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for a bilateral hip disability is denied.


REMAND

The Board finds that further development is needed for the claim of entitlement to service connection for hypertension.  On remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. §5103A(c).

The evidence shows that the Veteran has hypertension.  However, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Forward the claims file to a physician in connection with the hypertension claim.  The physician should review the evidence in the claims file.

The physician should then provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise related to, his active service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The physician should provide a complete rationale or explanation for all opinions reached.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's lay statements.  A complete rationale must be provided for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


